Exhibit 10.1

SETTLEMENT AGREEMENT AND RELEASE

This Settlement Agreement and Release (“SETTLEMENT AGREEMENT”) is entered into
by and between plaintiffs Move, Inc., Real Select, Inc., Top Producer Systems
Company, National Association of Realtors, and Realtors Information Network,
Inc. (together, “PLAINTIFFS”) and defendants Zillow, Inc., Errol Samuelson, and
Curt Beardsley, effective as of June 6, 2016 (the “Effective Date”). PLAINTIFFS,
Zillow, Inc., Errol Samuelson, and Curt Beardsley are sometimes referred to
herein individually as a “PARTY” or jointly as the “PARTIES.”

RECITALS

Whereas, PLAINTIFFS filed suit against Zillow, Inc., Errol Samuelson, and Curt
Beardsley (together, “DEFENDANTS”) in the Superior Court of the State of
Washington, King County, Case Number 14-2-07669-0 SEA, for, among other things,
alleged misappropriation of trade secrets, tortious interference, breach of
fiduciary duties, and breach of contract, and Zillow, Inc. filed counterclaims
against PLAINTIFFS for, among other things, alleged misappropriation of trade
secrets, defamation, and intentional interference with contract (collectively,
the “LAWSUIT”);

Whereas, PLAINTIFFS and DEFENDANTS deny any and all wrongdoing in the LAWSUIT;

Whereas, the parties conducted a mediation before the Hon. Layn R. Phillips
(ret.) and Gregory P. Lindstrom, Esq. of Phillips ADR, and the PARTIES desire to
settle and resolve all claims and counterclaims related to the LAWSUIT;

NOW, THEREFORE, in consideration of the promises and agreements set forth herein
and for good and valuable consideration, the PARTIES, each intending to be
legally bound hereby, do promise and agree as follows:

 

1. SETTLEMENT PAYMENT

Within fourteen (14) calendar days of the Effective Date (i.e., on or before
June 20, 2016), Zillow agrees to pay PLAINTIFFS $130,000,000 (one hundred and
thirty million dollars) (the “SETTLEMENT PAYMENT”) by wire transfer using the
instructions attached as EXHIBIT A.

 

2. DISMISSAL OF ACTION

Within two (2) business days of the receipt of the payment described in
paragraph 1, counsel for PLAINTIFFS and counsel for DEFENDANTS shall execute,
and counsel for PLAINTIFFS shall file with the Court, a stipulation under Civil
Rule 41, for dismissal with prejudice of the LAWSUIT, including all claims and
counterclaims asserted therein, with each party to bear his or its own costs and
attorneys’ fees.

 

3. PLAINTIFFS’ RELEASE OF CLAIMS

Upon receipt of the SETTLEMENT PAYMENT, PLAINTIFFS, on behalf of themselves and
their agents, past and present officers and directors, other representatives,
attorneys, successors, and assigns, hereby knowingly and voluntarily, fully and
forever, release, relinquish, and discharge



--------------------------------------------------------------------------------

each and all of DEFENDANTS and each of their past and present employees, agents,
representatives, shareholders, officers, directors, subsidiaries, divisions,
parent companies, attorneys, insurers, successors-in-interest, assignees,
executors, legatees, devisees, spouses and marital communities, and
administrators, from any and all claims, rights and causes of action, statutory,
compensatory, exemplary, punitive or other damages, liabilities or liability of
whatever kind or type, suits, costs, obligations and duties, expenses and
compensation in any form, including attorneys’ fees, whether known or unknown,
asserted or unasserted, that relate in any way to the LAWSUIT or any of the
allegations, actions, or trade secrets alleged at any time as part of the
LAWSUIT, or to Errol Samuelson’s or Curt Beardsley’s employment or relationships
with any of PLAINTIFFS, their departure from such employment or relationships,
and/or their hiring by or employment with Zillow. PLAINTIFFS’ release includes
without limitation a release of the claims asserted against Curt Beardsley in
the United States District Court for the Central District of California, Case
Number 2:14-cv-09893-DSF-E, alleging sale of securities in violation of Move’s
insider trading policy and applicable securities laws, and claims for breach of
contract, which have been dismissed without prejudice.

 

4. DEFENDANTS’ RELEASE OF CLAIMS

Upon filing of the Stipulation and Order of Dismissal, DEFENDANTS, on behalf of
themselves and their agents, past and present officers and directors, other
representatives, attorneys, successors, and assigns, hereby knowingly and
voluntarily, fully and forever, release, relinquish, and discharge each and all
of PLAINTIFFS and each of their past and present employees, agents,
representatives, shareholders, officers, directors, subsidiaries, divisions,
parent companies, attorneys, insurers, successors-in-interest, assignees,
executors, legatees, devisees, and administrators, from any and all claims,
rights and causes of action, statutory, compensatory, exemplary, punitive or
other damages, liabilities or liability of whatever kind or type, suits, costs,
obligations and duties, expenses and compensation in any form, including
attorneys’ fees, whether known or unknown, asserted or unasserted, that relate
in any way to the LAWSUIT or any of the allegations, actions, or trade secrets
alleged at any time as part of the LAWSUIT, or to Errol Samuelson’s or Curt
Beardsley’s employment or relationships with any of PLAINTIFFS, their departure
from such employment or relationships, and/or their hiring by or employment with
Zillow.

 

5. RELEASE OF UNKNOWN CLAIMS

It is further understood and agreed by the PARTIES to the Release that all
rights under section 1542 of the California Civil Code, and any similar law of
any state or territory of the United States, ARE HEREBY EXPRESSLY WAIVED. The
section reads as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR.”

Each PARTY hereby acknowledges that he or it has had the opportunity to consult
with legal counsel before agreeing to the terms of this Release, and that it
fully understands its meaning,

 

- 2 -



--------------------------------------------------------------------------------

including the meaning and effect of the provisions relating to section 1542 of
the California Civil Code.

 

6. CONFIDENTIALITY/NEUTRAL STATEMENT

The PARTIES and their counsel agree that the fact and amount of this SETTLEMENT
AGREEMENT will be public information. The PARTIES agree to the following
statement governing what the PARTIES may say regarding the settlement: “the
parties have reached an amicable resolution.”

 

7. NO ADMISSION OF LIABILITY

It is understood and agreed that this is a compromise settlement of disputed
claims and counterclaims and potential disputed claims and counterclaims. This
SETTLEMENT AGREEMENT is solely the result of a good faith compromise and
settlement between the PARTIES. Nothing contained herein is or is to be
construed as an admission by any of the PARTIES of liability, wrongdoing, or
responsibility, and the PARTIES deny any such liability or wrongdoing and
continue to disclaim such responsibility.

 

8. INTEGRATION CLAUSE/ENTIRE AGREEMENT

The PARTIES agree that this SETTLEMENT AGREEMENT is fully integrated and
constitutes the full and complete understanding between the PARTIES with respect
to the promises contained herein.

 

9. AMENDMENTS

This SETTLEMENT AGREEMENT may not be amended or modified except by a writing,
signed by the PARTIES to be bound thereby, or signed by their respective
attorneys as authorized.

 

10. NO RELIANCE

Each PARTY represents and acknowledges that in executing this SETTLEMENT
AGREEMENT he or it is not relying and has not relied upon any representation or
statement made by any other PARTY, or any of his or its agents, attorneys, or
representatives with regard to the subject matter, basis, or effect of this
SETTLEMENT AGREEMENT beyond those expressly contained herein.

 

11. MULTIPLE COUNTERPARTS

This SETTLEMENT AGREEMENT may be executed in multiple counterparts that shall
become effective to the same extent as the original only once all PARTIES have
signed and delivered a signed counterpart. For purposes of the execution of this
SETTLEMENT AGREEMENT, copies of original signature pages (e.g., fax, pdf,
photocopy) shall be given the same weight and effect as, and treated as,
original signatures.

 

- 3 -



--------------------------------------------------------------------------------

12. CONSTRUCTION

Each PARTY has cooperated in the drafting and preparation of this SETTLEMENT
AGREEMENT. In any construction of this SETTLEMENT AGREEMENT, no provision shall
be construed against any PARTY on the ground that said PARTY drafted that
provision.

 

13. AUTHORITY; REPRESENTATIONS AND WARRANTIES

The undersigned natural persons executing this SETTLEMENT AGREEMENT warrant and
represent that they are duly authorized to do so and to bind the person or
entity for which they sign.

Each PARTY expressly affirms and represents that he or it is entering into this
SETTLEMENT AGREEMENT voluntarily, without threats or coercion of any kind, after
consultation with counsel of his or its choosing, and will not claim or argue
that the terms and conditions of the SETTLEMENT AGREEMENT are unenforceable,
invalid, or otherwise inconsistent with any applicable state or federal law, or
that he or it was forced to enter into this SETTLEMENT AGREEMENT.

 

14. BINDING EFFECT

Unless otherwise provided, this SETTLEMENT AGREEMENT and the terms, obligations,
and rights in it shall be binding upon and shall inure to the benefit of the
PARTIES and their respective parent companies, subsidiaries, affiliates,
successors, and assigns.

 

15. DISPUTE RESOLUTION

Any dispute arising out of the interpretation and/or performance of this
SETTLEMENT AGREEMENT shall be exclusively resolved in binding arbitration by the
PARTIES’ mediator, Gregory P. Lindstrom, Esq. in Seattle, Washington. Each PARTY
shall bear its own costs and attorneys’ fees in connection with any such
dispute.

 

16. GOVERNING LAW

This Agreement shall be deemed to have been executed and delivered in the State
of Washington, and shall be construed and enforced in accordance with, and
governed by, the laws of the State of Washington without regard to the conflict
of law rules of the State of Washington.

 

Date: June 6, 2016     MOVE, INC.     By:   /s/ James S. Caulfield     Name:  
James S. Caulfield     Title:   EVP, General Counsel, and Secretary

 

- 4 -



--------------------------------------------------------------------------------

Date: June 6, 2016     REAL SELECT, INC.     By:   /s/ James S. Caulfield    
Name:   James S. Caulfield     Title:   EVP, General Counsel, and Secretary

 

Date: June 6, 2016     TOP PRODUCER SYSTEMS COMPANY     By:   /s/ James S.
Caulfield     Name:   James S. Caulfield     Title:   EVP, General Counsel, and
Secretary

 

Date: June 6, 2016     NATIONAL ASSOCIATION OF REALTORS     By:   /s/ Dale
Stinton     Name:   Dale Stinton     Title:   CEO

 

Date: June 6, 2016     REALTORS INFORMATION NETWORK, INC.     By:   /s/ Bob
Goldberg     Name:   Bob Goldberg     Title:   Senior Vice President

 

- 5 -



--------------------------------------------------------------------------------

Date: June 6, 2016     ZILLOW, INC.     By:   /s/ Kathleen Philips     Name:  
Kathleen Philips     Title:   Chief Financial Officer and Chief Legal Officer

Date: June 6, 2016     ERROL SAMUELSON     By:   /s/ Errol Samuelson

 

Date: June 6, 2016     CURT BEARDSLEY     By:   /s/ Curt Beardsley

 

- 6 -



--------------------------------------------------------------------------------

EXHIBIT A

WIRING INSTRUCTIONS FOR SETTLEMENT PAYMENT

Company Name:

Bank Name:

Bank Address:

Bank Contact:

Bank ABA #:

Bank Account #:

 

- 7 -